IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MARY MARGARET RHODES AND                     : No. 455 WAL 2017
 WILLARD J. RHODES, HER HUSBAND               :
                                              :
                                              : Petition for Allowance of Appeal from
              v.                              : the Order of the Superior Court
                                              :
                                              :
 PETER C. GERSZTEN, M.D., UPMC                :
 PRESBYTERIAN SHADYSIDE, UPMC                 :
 EAST, GGNSC MURRYSVILLE, LP D/B/A            :
 GOLDEN LIVING CENTER-                        :
 MURRYSVILLE, UPMC, UNIVERSITY OF             :
 PITTSBURGH PHYSICIANS, KEN                   :
 GIBSON, M.D., PARTNERS IN HEALTH-            :
 UPMC, AND UPMC COMMUNITY                     :
 MEDICINE, INC.                               :
                                              :
                                              :
 PETITION OF: PETER C. GERSZTEN,              :
 M.D., UPMC PRESBYTERIAN                      :
 SHADYSIDE, UPMC EAST, UPMC,                  :
 UNIVERSITY OF PITTSBURGH                     :
 PHYSICIANS, KEN GIBSON, M.D.,                :
 PARTNERS IN HEALTH-UPMC, AND                 :
 UPMC COMMUNITY MEDICINE, INC.                :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of February, 2019, the Application for Leave to File Reply

to Plaintiff’s Answer to Supplemental Petition for Allowance of Appeal and Petition for

Allowance of Appeal are DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.